department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division date number release date legend org organization name address xyz state org address xx date city city address person to contact contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt last date for filing a petition with the tax_court _august 20xx dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you agreed to this adverse determination per signed form_6018 on march 20xx our adverse determination was made for the following reasons your primary activity and purpose since your inception has consisted of providing services to various individuals of city xyz for pecuniary gain sec_501 requires organizations to operate exclusively for an exempt_purpose see sec_1_501_c_3_-1 you treas reg failed to meet the requirements of sec_501 and to establish that you were sec_1 operated exclusively for an exempt_purpose rather you were operated for a of substantial non-exempt purpose by providing services individuals of city that you failed interests c -1 d for in contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 you are to provide those returns for periods ended december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by mailing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures the taxpayer_advocate is not able to reverse legal or formal appeals processes etc technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter marsha a ramirez director eo examinations sincerely yours department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date oan eee cae government entities division org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha ramirez director eo examinations letter catalog number 34809f schedule number or exhibit form 886-a explanations of items name of taxpayer rev date tax identification_number year period ended 20xx12 org legend org organizationname xx date city city xyz state - issues---revocation of the exempt status facts----the organization was incorporated in the state of xyz in 18xx in 19xx the organization filed an application with the internal_revenue_service requesting status as a municipal corporation the service granted the request in a letter dated october 19xx the organization was filing forms identifying themselves as a c organization since that time ina letter dated 17-xx the org received a letter from the service notifying them that our records indicated that they were exempt under sec_501 of the internal_revenue_code during the 1030s and 19xxs the organization was acting as a municipal corporation providing various services such as fire police trash ect for the residents of city in due to litigation city was annexed by city and ceased to exist as a separate municipality the county was now responsible for all municipal services but did allow this organization to continue providing service to the residents of city for which they were reimbursed the camp meeting org then became a homeowners_association for only the residents of city the org collects dues from the homeowners and help provide a quiet and healthy environment for the members rents out some property and adopts rules and regulations to protect the interests of the residents of city law-- sec_501 --in order to obtain and maintain tax exempt status under this section the organization must be organized and operated exclusively for religious charitable scientific literary or educational_purposes governments position--the service has determined that the organization performs no exempt_activities but rather acts as a homeowners_association for the residents of city taxpayers position--the taxpayer agrees with the governments position conclusion--due to the fact that the organization performs no exempt_activities and never requested nor held themselves out as a c and never solicited or collected income from sec_170 donations the organizations tax exempt status under c should be revoked in addition since all of the income collected was from members dues and assessments or services provided as homeowners_association all assets should remain with the organization and the state need not be notified of the revocation the state of xyz has already ruled that they do not recognize this organization as a valid c for real_estate_taxes exemptions publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w _-- page
